Hamersley, J.
There is no question of law for us to review. The ownership of the vacant lot carried with it the ownership of the fence standing thereon and, as a matter of course, the duty to use such reasonable care in the maintenance of the fence as to prevent it from becoming a public nuisance, unless the premises were in the actual occupation of another. The actual occupation oE the premises by the Bill Board Company at the time the plaintiff was injured, was a question of fact, upon which the trial court properly passed. The defendants seem to claim that the trial court, by adding to the statement of its refusal to accept the defendants’ conclusions of fact, the expression “excepting as far as they appear (if they do appear) in the foregoing finding,” presents to this court the question: Do the facts appearing in the finding require, as a matter of law, the court to.find an actual occupation of the premises by the Bill Board Company at the time of the'accident? Assuming this to be so, the verbal understanding between the defendants and the Bill Board Company was in form a license to the latter to use the Market street surface of the fence as a bill-board, and at its own expense to do anything it might think requisite for such use of the fence. An actual occupation of t7ie premises by the Bill Board Company does not follow as a conclusion of law from the language of the finding in stating this license: it can only be established through *96other facts which the court has not found. It is plain that such a license cannot relieve the defendants of the duty imposed upon them h}' ownership of the land on which the fence stands.
The well established rule that the tenant in occupation and not the landlord, is prima facie responsible, as between himself and the public, for the proper repair of a fence standing on the leased premises, is the only proposition of law argued before us by the defendants’ counsel. This rule has no application to the facts in the case at bar.
There is no error in the judgment of the City Court.
In this opinion the other judges concurred.